In a matter commenced in the form and style of a proceeding pursuant to CPLR article 78, the Town of Islip appeals from an order of the Supreme Court, Suffolk County (Rohl, J.), entered June 12, 1996, which, upon its determination that the matter was, in essence, brought exclusively pursuant to RPAPL article 15 to compel the determination of a claim to real property, converted the proceeding to an action and denied the Town’s motion to dismiss on the ground that the Statute of Limitations applicable to proceedings pursuant to CPLR article 78 had run, and the petitioners cross-appeal from the same order.
Ordered that the cross appeal is dismissed, for failure to perfect the same in accordance with the rules of this Court (see, 22 NYCRR 670.8 [c], [e]); and it is further,
Ordered that the order is affirmed; and it is further,
Ordered that the petitioners are awarded one bill of costs.
The Supreme Court properly denied the motion by the Town of Islip to dismiss this matter, the object of which is to obtain clear title to certain real property, in essence, brought exclusively pursuant to RPAPL article 15. The four-month Statute of Limitations found in CPLR 217, which the Town asserts renders this action time-barred, applies to CPLR article 78 proceedings and was inapplicable, as the court converted the purported proceeding to an action. Thompson, J. P., Pizzuto, Friedmann and Krausman, JJ., concur.